DETAILED ACTION
This office action is in response to the application filed April 6, 2020. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020 was filed after the mailing date of the application on the same date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Langseth” (US PG Pub 2007/0011134) in view of “McPherson” (USPN 10,853,356). 


Regarding Claim 1, Langseth teaches: 
1. A computer-implemented method, comprising: generating and displaying a user interface including one or more selectable generic options; (See data analysis tools of Langseth 230, Fig. 2, ¶41 and example in e.g. ¶178 describe data analysis tools for performing analysis of disparate data sets)

receiving a selection of a data analysis function; (See data analysis tools of Langseth 230, Fig. 2, ¶41 and example in e.g. ¶178 describe data analysis tools for performing analysis of disparate data sets)
translating the selected function into pre-configured commands for each back-end tool that are specific to each back-end tool for performing the selected function, (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps) 
executing the preconfigured commands based on the specific schema and retrieve corresponding retail-specific data from a plurality of the back-end tools based on the specific schema; (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

and executing the selected data analysis function on the retrieved retail- specific data from the plurality of back-end tools and generate a data analysis result.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

Langseth does not explicitly teach, but McPherson teaches: 
wherein the pre-configured commands identify and access specific schema with a compatible format for reading the specific schema from each back end tool to expose retail-specific data sets in accordance with the specific schema; (See e.g. Col. 2, Ln 25-40 describing a metadata catalog storing data schemas for retrieval of data from various data sources) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Langseth and McPherson as each is directed to data analysis systems interfacing with multiple data sources and McPherson recognized “In general it may be difficult for a programmer, developer, data analyst, or other researcher to discover and gain access to third party data” ( Col. 1, Ln 25-30). 

Regarding the dependent claims, Langseth and McPherson further teach: 

2. The computer implemented method of claim 1, further comprising: receiving a selection of a second data analysis function; receiving a selection describing a combination of the data analysis function and the second data analysis function; (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)
and executing the second data analysis function in relation to the data analysis function in accordance with the described combination in order to perform the combined functionality of the data analysis functions.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

3. The computer implemented method of claim 1, further comprising: receiving a selection of a code editor; (See e.g. drag and drop code editor for extraction and data analysis code in e.g. ¶152 of Langseth) Oracle Matter No.47 ORA190464-US-NPreceiving an entry of software code to create a second function; (See e.g. drag and drop code editor for extraction and data analysis code in e.g. ¶152 of Langseth) receiving a selection describing a combination of the data analysis function and the second function;  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)and executing the second function in relation to the data analysis function in accordance with the described combination in order to perform the combined functionality of the data analysis functions.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

4. The computer-implemented method of claim 1, further comprising: receiving a selection of a visualization function; (See e.g. visualization tools in ¶¶9,12 in the tools of 230, fig 2) receiving a selection describing a combination of the data analysis function and the visualization function; (See selection of visualization tools amongst other tools in e.g. ¶¶43,108, examples of ¶178-179) and executing the visualization function in relation to the data analysis function in accordance with the described combination to display a result of the data analysis function.  (See selection of visualization tools amongst other tools in e.g. ¶¶43,108, examples of ¶178-179)

5. The computer-implemented method of claim 1, further comprising: receiving a selection of a report function; (See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2) receiving a selection describing a combination of the data analysis function and the report function; (See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2) and executing the report function in relation to the data analysis function in accordance with the described combination to generate a report describing a result of the data analysis function.  ((See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2  amongst other tools in e.g. ¶¶43,108, examples of ¶178-179)

6. The computer-implemented method of claim 1, wherein the retail- specific data includes at least one of cleansed retail data, aggregate retail data, an intermediate result from the execution of a back-end tool, and a final result from the execution of a back-end tool.  (See e.g. reported data in example of ¶178-179 run through transformation program 220 (“back-end tool”)) and resulting data visualizations and report for the user)

Claims 8-13 and 15-20 are rejected on the same basis as claims 1-6 above. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Langseth” (US PG Pub 2007/0011134) in view of “McPherson” (USPN 10,853,356) as applied above and further in view of “HJIMA” (US PG Pub 2020/0387387). 


Regarding claim 7, Langseth et al teach the limitations of claim 1 above, but do not further teach, while Hjima teaches:

7. The computer-implemented method of claim 1, further comprising receiving a command declaratively creating a restful service definition for a result of the executing data analysis function. (See Hjima ¶38,110 describing implementing machine learning techniques in carrying out data analysis functions) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Langseth et al with those of Hjima as each is directed to data analysis systems and Hjima recognized “Using Analytical Solution Modules will promote and expedite the development of industrial analytical solutions.” (¶5).  

Regarding claim 14, Langseth et al teach the limitations of claim 8 above, but do not further teach, while Hjima teaches:
14. The non-transitory computer readable medium of claim 8, wherein the data analysis function is a machine learning algorithm.  (See Hjima ¶92 describing implementation of restful service configuration generators for data analysis functions)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Langseth et al with those of Hjima as each is directed to data analysis systems and Hjima recognized “Using Analytical Solution Modules will promote and expedite the development of industrial analytical solutions.” (¶5).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior Art cited in the attached PTO-892 form includes additional prior art relevant to applicants’ disclosure regarding system of data analysis on multiple data sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/6/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191